Russell, C. J.,
dissenting. I feel constrained to dissent from the ruling in the fifth headnote. I do not think that the refusal of a creditor holding the superior judgment lien to claim a fund from a third person holding a lien superior to that of' another judgment creditor can be construed to be included within the terms of section 3220 of the Code merely because he declined this request. “As among themselves, creditors must so prosecute their own rights as not unnecessarily to jeopard the rights of others,” *575is the language used in the section. A quiescent plaintiff in fi. fa. can not be compelled to pursue any particular course of action, unless he is prosecuting his rights by attempting to enforce the fi. fa.